  Case 16-38608        Doc 58     Filed 12/13/18 Entered 12/13/18 09:25:41            Desc Main
                                    Document     Page 1 of 7


                IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


In re:                                                   )    Chapter 7
Leonard R. Gargas                                        )    Honorable Pamela Hollis
                                          Debtors.       )    Case Number 16-38608


                                    NOTICE OF OBJECTION

TO:     ALL ECF REGISTRANTS


        PLEASE TAKE NOTICE that the undersigned has filed the attached OBJECTION TO
TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR COMPENSATION, a copy of
which is attached hereto.


                                                                     /s/ Deborah K. Ebner
                                                                     Deborah K. Ebner, Trustee

Deborah K. Ebner (#6181615)
Trustee of the Estate of Frank Santilli
PO Box 929
Glenview, Illinois 60025


                                  CERTIFICATE OF SERVICE

        I, DEBORAH K. EBNER, hereby certify that on December 13, 2018, I caused copies of this
Notice along with the attached Motion to be served electronically to those registered to receive such
notice for this case through the Court’s ECF filing system., a copy of which is herewith served upon
you.




                                                     1
  Case 16-38608        Doc 58     Filed 12/13/18 Entered 12/13/18 09:25:41              Desc Main
                                    Document     Page 2 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re:                                                 )        Chapter 7
         Leonard R. Gargas                             )        Case No. 16-38608
                                                       )        Honorable Pamela Hollis
                                        Debtors.       )

         OBJECTION TO TRUSTEE’S FINAL REPORT AND APPLICATIONS FOR
               COMPENSATION AND FOR OTHER CERTAIN RELIEF

         Now comes DEBORAH K. EBNER, not individually, but as Trustee of the Consolidated

Chapter 7 Estates of Frank and Monica Santilli 16-14713, and Santilli Law Group, LLC 16-23920 and

as and for her Objection to Trustee’s Final Report and Applications for Compensation states as

follows:

         1.     Debtor filed a Voluntary Petition for Relief (Petition) pursuant to the provisions of

Chapter 7 of the United States Bankruptcy Code on December 12, 2016. Cindy Johnson, (Trustee)

was appointed to serve as Trustee upon the filing of the Petition, and continues to serve as permanent

Trustee.

         2.     The schedules of the Debtor list Frank Santilli, 111 West Washington Street #1500,

Chicago 60602 as a creditor of this estate.

         3.     On May 24, 2017, the Clerk of this Court issued a notice of bar date for the filing of

claims to Frank Santilli at 111 West Washington Street Chicago, Illinois 60602. Trustee and her

Counsel knew at that time, however, that Frank Santilli had filed a personal bankruptcy on April 29,

2016, that Ebner shad been appointed Trustee of Frank’s case, and as Trustee of Santilli’s consolidated

corporate case, that the mail forwarding process was problematic, and that it was not likely that Ebner

would receive the notice of bar date in time to determine what the claim was, and to file same against




                                                   2
    Case 16-38608         Doc 58      Filed 12/13/18 Entered 12/13/18 09:25:41                     Desc Main
                                        Document     Page 3 of 7


the captioned case. Notwithstanding that knowledge, the notice of bar date was not sent to Ebner. 1

        4.       Ebner did not receive notice of the pendency of the captioned Chapter 7 case until

approximately December 4, 2018 when she received a copy of Trustee’s Final Report and

Applications for Compensation, both of which were mailed to Trustee’s mailing address and not to

the address of Frank Santilli. Accordingly, Trustee has not had an opportunity to prosecute a proof

of claim against the captioned estate in a timely manner.



         WHEREFORE, based upon the foregoing, Movant prays that this Court grant Movant

sufficient time to prosecute a proof of claim to be classified as timely filed, to strike the Trustee’s Final

Report and Account and Applications for Compensation, and for such other relief that this Court

deems just and proper.


                                                                           /s/Deborah K. Ebner
                                                                       DEBORAH K. EBNER, Trustee

Deborah K. Ebner, Trustee (ARDC No. 6181615)
PO BOX 929
Glenview, Illinois 60025
(312) 922-3838




1
 Counsel for Debtor Frank Santilli was and continues to be Trustee’s (Special) Counsel in this case, and Counsel for
Santilli Law Group was Trustee Johnson at all relevant times. Accordingly, both Trustee and her counsel knew that
Ebner was entitled to notice in this case.

                                                         3
Case 16-38608     Doc 58   Filed 12/13/18 Entered 12/13/18 09:25:41   Desc Main
                             Document     Page 4 of 7




                       Exhibit A




     {00101048}
Case 16-38608   Doc 58   Filed 12/13/18 Entered 12/13/18 09:25:41   Desc Main
                           Document     Page 5 of 7
Case 16-38608   Doc 58   Filed 12/13/18 Entered 12/13/18 09:25:41   Desc Main
                           Document     Page 6 of 7
Case 16-38608   Doc 58   Filed 12/13/18 Entered 12/13/18 09:25:41   Desc Main
                           Document     Page 7 of 7
